DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/269,996, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The specification, a five-page-long slideshow that appears to have been created for an internal company presentation, fails to disclose at least the following limitations of the independent claims (note that this list is illustrative, not exhaustive):1
Claim 1: “f) if the result is an acceptable improvement on the physical parametric mathematical model of the machine subassembly of interest, replacing the model according to the parameter values reflecting the improvement….”
Claim 10: “c) a cloud-resident server operatively connected to the database for executing physics and mathematical based models using the time series of data and producing parametric based result data indicative of a machine operating state….”
Claim 12:  “d) a cloud resident server connected to the database, for executing a physics and statistics based universally validated model for the subassembly of interest using the collected time series data to produce a result, namely whether the database is providing valid data….”
Claim 13: “g) determining whether the extremes of the extracted data points for the selected characteristic(s) of the physical parameter(s) are separated by a preselected criterion….”
As these deficiencies in the disclosure with respect to the independent claims are carried through to the dependent claims, none of the claims is entitled to the benefit of the provisional filing date, and the actual filing date of parent application number 15/385,295 will be used as the priority date.

Drawings
The drawings are objected to because (a) Figs. 1 and 3 are fuzzy and unsuitable for reproduction; (b) the scale at the bottom of Fig. 5 has the probability density function with a nonzero value for a negative number of observations, which is both nonsensical from a physical perspective and inconsistent with the scale of the x-axis of Fig. 6, which is said to represent a different probability density function of the same parameter of the same machine; (c) in Fig. 2, “features … is” should be “features … are”, and the flowchart recites “features of vibration” specifically when the input specifies that parameters other than vibration can be input to the model; and (d) all instances of “data is” in Figs. 1 and 3 should be “data are”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100, 102, 104, 106, 108, 110, 112, 200, 202.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 2, the paragraph erroneously claims priority under 35 USC § 120 to a provisional application; the correct statute for claiming priority to a provisional application is 35 USC § 119(e).
In paragraph 34, “be reasonably be questioned” should be “reasonably be questioned”.
In paragraph 39, “one of which there may be only one or more than one or there may be more than one” should be “of which there may be only one or more than one”.
In paragraph 65, “Figure 4” should be “Figure 3”.
Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains fewer  than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Examiner objects to claims 1-9 and 12.
Claim 5 is objected to because of the following informalities: everything after the final semicolon should be deleted and the semicolon should be replaced with a period.
Claim 6 is objected to because of the following informalities: “engine, the learning engine decides” should be “engine, and the learning engine decides”.  
Claims 1 and 12 are objected to because of the following informalities: it is unclear what about the parameters and the subassembly make them “of interest”, to whom or to what they are “of interest”, and what the standard is for determining whether the parameters and the subassembly are “of interest”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on a objected-to base claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “learning engine for executing an auto-correction algorithm” in claim 10 and “portable electronic device for collecting time series data” and “electronic device for communicating the result” in claim 12.
For an analysis of these limitations, see § 112(b) rejection infra.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "acceptable" and/or “unacceptable” in claims 1 and 4-6 are relative terms which render the claims indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what improvements are considered “acceptable,” how to measure “acceptability,” and what the dividing line between “acceptable” and “unacceptable” improvement is.
Claim 1 recites the limitations "the state of machine operation" in line 3 and “the result” in line 14.  There is insufficient antecedent basis for these limitations in the claim.
Claims 1, 12, and 13 recite the term “universally validated model”.  The ordinary and customary meaning of the term “universally validated” is “validated by everyone or everything that has performed validation”.  However, the specification explicitly defines “universally validated” in paragraph 34 as follows:  “When models are said to be ‘universally validated’, this denotes that the model has been so widely used and so successfully used that the validity of the model cannot be reasonably be questioned.”  Therefore, the term “universally validated” in the claims is being interpreted as having the definition provided in the specification rather than the ordinary and customary meaning.  See MPEP § 2111.01(IV)(A).  However, no standard is provided in the specification or the claims for determining what can be “reasonably” questioned or how “reasonableness” is measured.  Therefore, the term “universally validated model” is indefinite.  For purposes of examination, any validated model will be deemed to read on the claim.
Claim 5 recites the limitations "the learning engine" in line 3 and “the feedback data” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  The first recitation of a “learning engine” is in claim 2 and the first recitation of “feedback” is in claim 4, on neither of which claim 5 is dependent.
Claim 11 recites the limitation "the model".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “the model” refers to the “physics and mathematical based models” of claim 10, the “specific set of models” of claim 11, or something else, and in any event even if it were clear to which of these options “the model” is referring, it would still be unclear which individual model of the “physics and mathematical based models” or the “specific set of models” is being chosen for extension.  For purposes of examination, “the model” will be interpreted as if it said “the specific set of models”.  Additionally, the term "optimized" is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what makes the models “optimized,” what standards are to be used in determining how to “optimize” the models, and what parameters or functions of the model are to be “optimized”.
The term "valid data" in claim 12 is a relative term which renders the claim indefinite.  The term "valid data" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what about the data make them “valid” or “invalid”, what the criteria are for determining whether data are to be considered “valid”, and what the dividing line between “valid” and “invalid” data is.
Claim 13 recites the limitation "the extremes" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
The term "unsatisfactory" in claims 16-17 is a relative term which renders the claims indefinite.  The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what about the machine failure results could make them “unsatisfactory,” how to measure whether results are “satisfactory,” and what the dividing line between “satisfactory” and “unsatisfactory” results is.
Claim 16 recites the limitations "the predicted machine failure results" in line 1 and “the cloud resident database” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Claim 13 never recites the word “results”, and claim 14, on which claim 16 is not dependent, recites a “cloud resident database” for the first time in this subset of claims.
Regarding claims 7 and 18, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). 
Claims 7, 10, and 18 are rejected as being indefinite Markush groupings because the term “comprising” rather than “consisting of” is used, rendering the grouping open-ended.  See MPEP § 2111.03(II).
Claims 8, 9, and 12 contain the trademarks/trade names CASSANDRA and/or APACHE SPARK.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademarks or trade names cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe an open-source NoSQL distributed database and a unified engine for large-scale data analytics, respectively, and, accordingly, the identifications/descriptions are indefinite.

Claim limitation “learning engine” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. To Examiner’s knowledge, the closest part of the specification disclosing such an engine is in paragraph 76, which states:
However, when the sensor is deployed towards the end of the motor lifetime, for example 3 to 4 years after the model manufacturing date, the harmonics may not have small values. Hence the threshold of 0.3 needs to be modified based on the then current condition of the motor. In such case, the threshold may need to be shifted to some higher value, such as 0.5. But this specific information that the threshold has a shift of 0.2 from 0.3 to 0.5, can only be assessed via a feedback based algorithm; the amount of shift is auto-determined by the algorithm and the algorithm adjusts automatically to the then current condition of the motor.

However, the term “learning engine” in particular is never written in the specification, and it is unclear from the claim language whether the “auto-correction algorithm” recited in the claim (also never recited in the specification) is the algorithm reproduced above or some other algorithm that automatically corrects some other parameter not stated.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, any computer software that performs the claimed function will be deemed to read on the claim.
Similarly, claim limitations “portable electronic device for collecting time series data” and “electronic device for communicating the result” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. With respect to the “portable electronic device for collecting time series data”, the closest part of the specification disclosing such a device is at paragraph 18, which states:
In the course of practice of this aspect of the invention, data collected from the sensors during machine operation is preferably dynamically transmitted to a data hub, preferably using a portable or personal electronic device such as a cell phone or a tablet, and thereafter transferred from the data hub to a cloud-resident database for storage therein.

However, the paragraph never specifies that the database in question is a CASSANDRATM database as the claim recites.  No algorithm is disclosed that specifically links the transfer of the time series data to a CASSANDRATM database.  Similarly, Examiner can find no part of the specification in which a “result” constituting “whether the database is providing valid data” is disclosed; therefore, no “electronic device” disclosed in the specification is clearly linked to the function of “communicating th[is] result”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, anything that performs the claimed functions will be deemed to read on the claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

All claims dependent on a claim rejected hereunder are also rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-11 and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).
Claim 10
Step 1: The claim recites a machine maintenance tool; therefore, it falls into the statutory category of machines.
Step 2A Prong 1:  The claim recites, inter alia, “executing an auto-correction algorithm using … result data as feedback.”  Given that the claim does not specify what “auto-correction algorithm” is used and the specification does not meaningfully elucidate what is involved in the “auto-correction algorithm,” the limitation encompasses, under its broadest reasonable interpretation in light of the specification, the mental correction of a failure model using result data from that model.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim recites that the auto-correction algorithm is performed using a “learning engine,” which is not defined in the specification and may be considered to be generic computer software that performs the auto-correction algorithm.  Thus, this recitation amounts to a mere instruction to apply the exception using generic computing equipment.  See MPEP § 2106.05(f).  
Additionally, the claim recites the following:
a) [A] collection of sensors for sensing parameters having characteristics selected from the group comprising amplitude, frequency, relative humidity, velocity, revolutions per minute, skewness/eccentricity of a rotating member, voltage, current, phase, inductance, impedance, capacitance, surface temperature, infrared temperature, and air temperature, the sensors being operatively connected to the machine by physical mounting thereon or by electrical connection thereto: The sensing of parameters may be considered to be the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).  The recitation that the sensing is performed by a collection of sensors operatively connected to the machine is a mere instruction to apply the exception using generic computer equipment.  See MPEP § 2106.05(f).
b) [A] router for connecting time series data received from the sensors to a cloud-resident database:  The connection of time series data to a cloud-resident database is the insignificant extra-solution activity of data gathering and output.  See MPEP § 2106.05(g).  The recitation that this connection is performed by a router is a mere instruction to apply the exception using generic computer equipment.  See MPEP § 2106.05(f).
c) [A] cloud-resident server operatively connected to the database for executing physics and mathematical based models using the time series of data and producing parametric based result data indicative of a machine operating state: This limitation is directed to the mere use of a server to produce parametric based results data using models.  However, the claim does not specify how those results data are produced other than to say that the models that produced them are “physics and mathematical based models”.  Thus, the limitation recites merely the idea of producing results data indicative of a machine operation state without meaningfully reciting details of how the solution is accomplished.  Moreover, neither the claim nor the specification suggests that the recited “server” is specialized hardware or anything more than a generic server programmed to execute the models and produce the results.  The server is invoked merely as a tool to perform the execution of the models.  Thus, this limitation amounts to a mere instruction to apply the judicial exception using generic computer equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  Revisiting the additional elements considered at Step 2A Prong 2 above, the recitation that the auto-correction algorithm is executed by a “learning engine” is a mere instruction to apply an exception for the same reasons as discussed above.  Regarding the other limitations:
a) [A] collection of sensors for sensing parameters having characteristics selected from the group comprising amplitude, frequency, relative humidity, velocity, revolutions per minute, skewness/eccentricity of a rotating member, voltage, current, phase, inductance, impedance, capacitance, surface temperature, infrared temperature, and air temperature, the sensors being operatively connected to the machine by physical mounting thereon or by electrical connection thereto: The sensing of parameters may be considered to be the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).  The recitation that the sensing is performed by a collection of sensors operatively connected to the machine is a mere instruction to apply the exception using generic computer equipment.  See MPEP § 2106.05(f).
b) [A] router for connecting time series data received from the sensors to a cloud-resident database:  The connection of time series data to a cloud-resident database is the insignificant extra-solution activity of data gathering and output.  See MPEP § 2106.05(g).  Moreover, the transfer of the time series data from sensors to a database in the cloud is the well-understood, routine, and conventional activity of receiving and transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). The recitation that this connection is performed by a router is a mere instruction to apply the exception using generic computer equipment.  See MPEP § 2106.05(f).
c) [A] cloud-resident server operatively connected to the database for executing physics and mathematical based models using the time series of data and producing parametric based result data indicative of a machine operating state: This limitation is directed to the mere use of a server to produce parametric based results data using models.  However, the claim does not specify how those results data are produced other than to say that the models that produced them are “physics and mathematical based models”.  Thus, the limitation recites merely the idea of producing results data indicative of a machine operation state without meaningfully reciting details of how the solution is accomplished.  Moreover, neither the claim nor the specification suggests that the recited “server” is specialized hardware or anything more than a generic server programmed to execute the models and produce the results.  The server is invoked merely as a tool to perform the execution of the models.  Thus, this limitation amounts to a mere instruction to apply the judicial exception using generic computer equipment.  See MPEP § 2106.05(f).
As an ordered whole, the claim is directed to the use of an auto-correction algorithm to improve a set of models residing on a machine maintenance tool.  Nothing in the claim amounts to significantly more than this.  Thus, the claim is not patent eligible.

Claim 11
Step 1: A machine, as above.
Step 2A Prong 1:  The claim recites “a collection of algorithms allocated to a specific set of models for the machine, which upon receiving feedback from an observer, extend the model by additional statistical models optimized from characteristics extracted … from the sensor time series data.”  This limitation, under its broadest reasonable interpretation in light of the specification, encompasses the mental receipt of feedback and the use of that feedback mentally to develop additional statistical models to supplement the original model.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites that the characteristics are extracted “by the server”.  This limitation amounts to a mere instruction to apply the judicial exception using generic computing equipment.  See MPEP § 2106.05(f).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The claim further recites that the characteristics are extracted “by the server”.  This limitation amounts to a mere instruction to apply the judicial exception using generic computing equipment.  See MPEP § 2106.05(f).

Claim 13
Step 1: The claim is directed to a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
a) [S]electing a subassembly of the machine: Nothing in the claim prevents this selection from being made mentally.
b) [S]electing a universally validated physics and statistically based mathematical model of the selected subassembly: Nothing in the claim prevents this selection from being made mentally.
c) [S]electing at least one physical parameter from the model for analysis as respecting machine failure:  Selecting a physical parameter for analysis is mentally performable.
f) [E]xtracting data points for one or more characteristics of the selected physical parameter(s) from the collected time series data:  Extracting data points from time series data could be merely a matter of mentally selecting a set of points from the data.
g) [D]etermining whether the extremes of the extracted data points for the selected characteristic(s) of the physical parameter(s) are separated by a preselected criterion: Determining whether the extremes of data points are separated by a criterion is mentally performable.
h) [E]xecuting an algorithm processing the extracted data points from one extreme to predict machine failure if the extremes of the extracted data points for the selected characteristic are separated by at least the preselected criterion: The claim never indicates what algorithm is used to process the data points to predict machine failure except insofar as the claim recites that the algorithm predicts failure if the extremes of the data points are separated by a criterion.  Thus, the algorithm could be as simple as “determine whether the data point extremes are separated by a criterion; if yes then conclude that failure has occurred; if not then do not conclude that failure has occurred,” which is performable mentally.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining elements of the claim are:
d) [C]onnecting at least one sensor for the selected physical parameter(s) with the selected subassembly: The recitation that a sensor is to be connected to the subassembly for collection of the data to be analyzed amounts to a mere instruction to apply the judicial exception using a generic computer system.  See MPEP § 2106.05(f).
e) [C]ollecting time series data from the sensors at two different times during machine operation: This limitation recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  As noted above, the connecting limitation amounts to a mere instruction to apply the judicial exception using a generic computer, which cannot amount to significantly more than the judicial exception.  See MPEP § 2106.05(f).  In addition to being insignificant extra-solution activity, the collecting limitation recites the well-understood, routine, and conventional activity of receiving and transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).  As an ordered whole, the claim is directed to a potentially mentally performable method of predicting machine failure by executing an algorithm that analyzes extremes of time series data points.  Nothing in the claim provides significantly more than this.  As such, the claim is patent ineligible.

Claim 14
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 13.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The remaining element of the claim, which recites that “collecting data from the sensor during machine operation further comprises dynamically transmitting the data to a data hub and thereafter transferring collected data from the hub to a cloud resident database for storage therein”, recites the insignificant extra-solution activity of mere data gathering and output.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  In addition to being extra-solution activity, transmitting data to a data hub and thereafter to a cloud resident database is the well-understood, routine, and conventional activity of receiving and transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).

Claim 15
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites that the “preselected separation criterion is six sigma.”  Determining whether the extremes of data points are separated by six standard deviations is an operation that can be performed mentally or with pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  There are no further elements of the claim, other than those considered in the analysis of claim 13 above, that would bear on whether the judicial exception is integrated into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  There are no further elements of the claim, other than those considered in the analysis of claim 13 above, that would bear on whether the claim contains significantly more than the judicial exception.

Claim 16
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites “checking the predicted machine failure results [to determine whether they are] unsatisfactory….”  This limitation could encompass a human checking machine failure results against a criterion to determine whether they meet the criterion.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites that “if [the predicted results are] unsatisfactory[,] … indicia [of unsatisfactory results are provided] to the cloud resident database for use in updating the selected model.”  This limitation recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(f).  
Step 2B:  The claim does not contain significantly more than the judicial exception.  In addition to being extra-solution activity, the providing of indicia of unsatisfactory results to a database is the well-understood, routine, and conventional activity of receiving and transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).

Claim 17
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites the same mental processes as in claim 16.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  The claim further recites “detecting the indicia of unsatisfactory results by using a mobile application device and transmitting results of such detection to the cloud resident database.”  The recitation that a mobile device is used to detect the indicia of unsatisfactory results is a mere instruction to apply a judicial exception using generic computing equipment.  See MPEP § 2106.05(f).  The recitation that the results are transmitted to a cloud resident database recites the insignificant extra-solution activity of mere data gathering.  See MPEP § 2106.05(g).
Step 2B:  The claim does not contain significantly more than the judicial exception.  The recitation that a mobile device is used to detect the indicia of unsatisfactory results is a mere instruction to apply a judicial exception using generic computing equipment.  See MPEP § 2106.05(f).  The recitation that the results are transmitted to a cloud resident database, in addition to being the insignificant extra-solution activity of mere data gathering, also recites the well-understood, routine, and conventional activity of receiving and transmitting data over a network.  See MPEP § 2106.05(d)(II); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).

Claim 18
Step 1: A process, as above.
Step 2A Prong 1:  The claim recites that “the physical parameters are selected from the group comprising amplitude, frequency, relative humidity, velocity, revolutions per minute, skewness/eccentricity of a rotating member, voltage, current, phase, inductance, impedance, capacitance, surface temperature, infrared temperature, air temperature, and the like.”  Selecting a physical parameter from this list, extracting data points for characteristics of the parameters from time series data, and determining whether the extremes of the data points are separated by a preselected criterion is mentally performable, as noted above.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  There are no further elements of the claim, other than those considered in the analysis of claim 13 above, that would bear on whether the judicial exception is integrated into a practical application.
Step 2B:  The claim does not contain significantly more than the judicial exception.  There are no further elements of the claim, other than those considered in the analysis of claim 13 above, that would bear on whether the claim contains significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US 20170032281) (“Hsu”).
Regarding claim 10, Hsu discloses “[a] machine maintenance tool comprising:
a) a collection of sensors for sensing parameters having characteristics selected from the group comprising amplitude, frequency, relative humidity, velocity, revolutions per minute, skewness/eccentricity of a rotating member, voltage, current, phase, inductance, impedance, capacitance, surface temperature, infrared temperature, and air temperature, the sensors being operatively connected to the machine by physical mounting thereon or by electrical connection thereto (one or more sensors may be positioned throughout a welding station to measure and collect welding data, and may be positioned adjacent to the work piece, integrated with the welding equipment, integrated with the welding headwear, or a combination thereof – Hsu, paragraph 67; input vector “x” to a machine learning algorithm for processing welding data [collected from the sensors] has three features, namely root mean squared of welding current, standard deviation of welding voltage, and short circuit frequency – id. at paragraph 56);
b) a router for connecting time series data received from the sensors to a cloud-resident database (input “x” vector may contain one or more time series data as part of the vector – Hsu, paragraph 57; a wireless, wired, and/or optical link may be provided between the welding equipment [with the sensors] and a communication network – id. at paragraph 68; communication network connects the equipment to a cloud based analytics platform that includes a noSQL database – id. at Fig. 4a);
21162040\01001\43610254.v1-12/20/16 - 4:39 PM 162040\01001c) a cloud-resident server operatively connected to the database for executing physics and mathematical based models using the time series of data and producing parametric based result data indicative of [a] machine operating state (artificial neural network [model] corresponding to the input vector “x” and an output vector “y” whose entries are values for “porosity”, “burn-thru”, and “bad-tip” [machine operating states] has parameters comprising biases and weights [so the model is physics based because the input features are physical properties such as current and voltage; neural networks also involve the calculation of an output vector based on an input vector and hence are mathematically based; the output is also based on the parameters] – Hsu, Equation 1 and paragraph 61; neural network is part of machine learning engines residing in an analytics platform in the cloud – id. at Figs. 4a-b); [and]
d) a learning engine for executing an auto-correction algorithm using the result data as feedback (welding dataset is preprocessed and provided to a training algorithm [learning engine/auto-correction algorithm] that trains a neural network with a weld process input layer and a weld quality output layer – Hsu, Fig. 4e; vectors are used to provide training sets in back-propagation neural net training [backpropagation involves taking the output/result data from the network as feedback to adjust the weights of the neurons], and validation sets and test sets are used to assess the training errors – id. at paragraph 94).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Huang (US 9781243) (“Huang”).
Regarding claim 1, Hsu discloses “[a] method for maintaining and updating a machine maintenance tool having a physics and statistics based parametric mathematical model of a machine subassembly of interest, which when executed provides parameter readings indicative of the state of machine operation, comprising:
a) selecting one or more physical parameters of interest that are a part of the model (input vector “x” to a machine learning algorithm for processing welding data has three features, namely root mean squared of welding current, standard deviation of welding voltage, and short circuit frequency – Hsu, paragraph 56); 
b) connecting sensors for the selected parameters to an embodiment of the machine (one or more sensors may be positioned throughout a welding station to measure and collect welding data – Hsu, paragraph 67);
c) using a portable electronic device [to] collect[] time series of data from the sensors during machine operation (input “x” vector may contain one or more time series data as part of the vector – Hsu, paragraph 57; operator interface may be provided at the welding station that enables welding personnel to indicate any equipment fault classification or other parameters; certain of the parameters may be transmitted from the welding equipment to an analytics platform or automatically detected/sensed [so the operator interface gets the data from the sensors]; operator interface may be a laptop, tablet, smart phone, etc. – id. at paragraph 72); …
e) executing a physics and statistics based universally validated model for the subassembly of interest using the collected time series data to produce an output of parameter values indicative of the machine condition (artificial neural network [model] corresponds to the input vector “x” and an output vector “y” whose entries are values for “porosity”, “burn-thru”, and “bad-tip” [parameter values indicative of welding machine condition; the model is physics based because the input features are physical properties such as current and voltage; neural networks also involve the calculation of probabilities and hence are statistics based] – Hsu, Equation 1 and paragraph 61; data ingested into machine learning algorithm of one or more analytics computing platforms are for training, validation, and testing – id. at paragraph 79 [model is validated with the validation set]);
f) if the result is an acceptable improvement on the physical parametric mathematical model of the machine subassembly of interest, replacing the model according to the parameter values reflecting the improvement (construction and refinement of predictive models employ machine-learning algorithms with set parameters, known as hidden units/nodes/neurons/layers/weights in neural networks, and the data used to train a hypothesis is called a “training set” – Hsu, paragraph 55; vectors are pre-processed to provide training sets in back-propagation neural net training, and validation sets and test sets to assess the training errors; once the neural network is trained with acceptable error, it may be used for programming welding equipment to achieve the desired weld profile – id. at paragraph 94 [i.e., the untrained model is replaced with the trained model with the trained weights]);
g) if the result is unacceptable, modifying the model and repeating steps "c" through "f" (note that this is a contingent limitation dependent on the condition that the result is unacceptable; because acceptability and unacceptability are mutually exclusive and jointly exhaustive, the claim, under its broadest reasonable interpretation, requires exactly one of the conditions to be satisfied; since this is a method claim and the contingent step performed on the condition of acceptable results has been treated above, the broadest reasonable interpretation of the claim does not require this limitation; see MPEP § 2111.04(II)).”
Hsu does not appear to disclose explicitly the further limitations of the claim.  However, Huang discloses “d. using a portable electronic device to transfer the collected … data to a cloud-based database (mobile device may upload sensor data and user feedback received during one or more modality interactions to a cloud-based application – Huang, col. 4, ll. 37-50)….”
Hsu and Huang are both in the field of machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu to transfer collected data to a database in the cloud, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would allow the analysis of the results to be performed in a cloud-based system that potentially has more computing power and memory available than the mobile device itself.  See Huang, col. 3, ll. 51-63 (disclosing that the cloud-based application may analyze the data provided to it by the mobile device).
Regarding claim 2, Hsu, as modified by Huang, discloses “providing a cloud-resident learning engine in operative communication with the database (welding dataset is preprocessed and provided to a training algorithm [learning engine] that trains a neural network with a weld process input layer and a weld quality output layer – Hsu, Fig. 4e; within an analytics computing platform in the cloud, a datastore may provide data column families for machine learning application engines to analyze – id. at paragraph 86).”

Regarding claim 3, Hsu, as modified by Huang, discloses that “the step of executing the physics and statistics based model is performed in the cloud by a big data server operatively connected to the database (artificial neural network [model] corresponding to the input vector “x” and an output vector “y” whose entries are values for “porosity”, “burn-thru”, and “bad-tip” has parameters comprising biases and weights [so the model is physics based because the input features are physical properties such as current and voltage; neural networks also involve the calculation of probabilities and hence are statistics based; the output is also based on the parameters] – Hsu, Equation 1 and paragraph 61; neural network is part of machine learning engines residing in an analytics platform in the cloud that also includes a NoSQL database – id. at Figs. 4a-b).”

Regarding claim 4, Hsu, as modified by Huang, discloses “providing feedback as to whether the result is an acceptable/unacceptable improvement of the model (user senses one or more output modalities generated by a wearable device, and the wearable device may instruct an app executing on a mobile device to prompt a user for feedback regarding one of the output modalities, e.g., whether a display is too dim or too bright, whether vibrations too weak or too strong, etc. [i.e., whether the output modalities were improved sufficiently relative to the last iteration of the model for the owner’s liking] – Huang, col. 4, l. 60-col. 5, l. 28; mobile device may then upload the sensor data and user feedback to a cloud-based application, which trains a machine learning algorithm to optimize the output modalities of the wearable device for the user – id. at col. 4, ll. 37-50).20162040\01001\43610254.v1-12/20/16 - 4:39 PM 162040\01001”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu to provide feedback on the model, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully. One motivation for doing so would be to optimize the model through the feedback, thereby improving the user experience.  See Huang, col. 2, ll. 11-21.

Regarding claim 5, Hsu, as modified by Huang, teaches that “whether the result is an acceptable/unacceptable improvement is provided to an observer (app executing on a smartphone or tablet computer may be used to solicit feedback regarding interactions with a wearable device from a user, for example, whether the light displayed by a display was too dim or too bright – Huang, col. 3, ll. 30-51; wearable device may also provide feedback prompts to a user – id. at col. 3, ll. 64-67 [Examiner interprets this limitation to mean that the system asks the observer whether the improvement is acceptable or unacceptable]); [and] the observer decides, using the portable electronic device, whether to provide the result of being an acceptable/unacceptable improvement to the learning engine for updating of the model thereby using the feedback data … using the portable electronic device (user senses one or more output modalities generated by a wearable device, and the wearable device may instruct an app executing on a mobile device to prompt a user for feedback regarding one of the output modalities, e.g., whether a display is too dim or too bright, whether vibrations too weak or too strong, etc. [i.e., whether the output modalities were improved sufficiently relative to the last iteration for the owner’s liking] – Huang, col. 4, l. 60-col. 5, l. 28; mobile device may then upload the sensor data and user feedback to a cloud-based application, which trains a machine learning algorithm to optimize the output modalities of the wearable device for the user – id. at col. 4, ll. 37-50 [though this claim is grammatically inscrutable, Examiner interprets it to mean essentially that the observer uses the portable device to send the results received from the model and/or feedback on the results to the learning engine]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu to provide feedback to the model using a portable device, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully.  One motivation for doing so would be to improve the user experience by using machine-learning techniques for optimization.  See Huang, col. 2, ll. 11-21.

Regarding claim 6, Hsu, as modified by Huang, discloses that “whether the result is an acceptable/unacceptable improvement is provided to the learning engine (mobile device may provide the user feedback and sensor data to the cloud-based application, and the cloud-based application may analyze the data, train a machine learning algorithm [learning engine] to execute on the wearable device, and generate a knowledge package that includes the trained machine learning algorithm – Huang, col. 3, ll. 52-63), [and] the learning engine decides whether to update the model using the feedback data (mobile device may provide the user feedback and sensor data to the cloud-based application, and the cloud-based application may analyze the data, train [decide to update] a machine learning algorithm to execute on the wearable device, and generate a knowledge package that includes the trained machine learning algorithm – Huang, col. 3, ll. 52-63).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu to update the model using the feedback data, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully.  One motivation for doing so would be to improve the user experience by using machine-learning techniques for optimization.  See Huang, col. 2, ll. 11-21.

Regarding claim 7, Hsu, as modified by Huang, discloses that “the parameters have characteristics selected from the group comprising amplitude, frequency, relative humidity, velocity, revolutions per minute, skewness/eccentricity of a rotating member, voltage, current, phase, inductance, impedance, capacitance, surface temperature, infrared temperature, air temperature, and the like (input vector “x” to a machine learning algorithm for processing welding data has three features, namely root mean squared of welding current, standard deviation of welding voltage, and short circuit frequency – Hsu, paragraph 56).”

Regarding claim 8, Hsu, as modified by Huang, discloses that “the database is a Cassandra (analytics server for processing welding data may include NoSQL databases such as CASSANDRATM – Hsu, paragraph 87).”

Regarding claim 9, Hsu, as modified by Huang, discloses that “the data collecting is performed by executing Apache Spark (APACHE SPARKTM may be used for repeated access to the same data in-memory on a cluster – Hsu, paragraph 86).”
 
Regarding claim 11, Hsu, as modified by Huang, discloses “a) a collection of algorithms allocated to a specific set of models for the machine, which upon receiving feedback from an observer, extend the model by additional statistical models optimized from characteristics extracted by the server from the sensor time series data (cloud-based application [server] may analyze the user feedback and sensor data [characteristics], train a machine learning algorithm [specific set of models] to execute on the wearable device, and generate [extend, through a collection of algorithms] a knowledge package [additional models, which are statistical because they result from statistics resulting from user feedback] that includes the trained machine learning algorithm, program instructions, and optimized device settings; cloud-based application sends the knowledge device to the mobile device, which sends it to the wearable device; the wearable device installs the knowledge package – Huang, col. 3, ll. 52-63).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu to create new models optimized from characteristics of the data, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully.  One motivation for doing so would be to improve the user experience by using machine-learning techniques for optimization.  See Huang, col. 2, ll. 11-21.

Regarding claim 12, Hsu discloses “[a]n apparatus for maintaining a machine subassembly, comprising:
a) a collection of sensors for sensing selected physical parameters, the sensors adapted to be operatively connected to the subassembly of interest (one or more sensors may be positioned throughout a welding station to measure and collect welding data, and may be positioned adjacent to the work piece, integrated with the welding equipment, integrated with the welding headwear, or a combination thereof – Hsu, paragraph 67);
b) a Cassandra database resident in the cloud (analytics server in the cloud for processing welding data may include NoSQL databases such as CASSANDRATM – Hsu, paragraph 87);
c) a portable electronic device for collecting time series data from the sensors during machine operation (input “x” vector may contain one or more time series data as part of the vector – Hsu, paragraph 57; operator interface may be provided at the welding station that enables welding personnel to indicate any equipment fault classification or other parameters; certain of the parameters may be transmitted from the welding equipment to an analytics platform or automatically detected/sensed [so the operator interface gets the data from the sensors]; operator interface may be a laptop, tablet, smart phone, etc. – id. at paragraph 72) …
d) a cloud resident server connected to the database, for executing a physics and statistics based universally validated model for the subassembly of interest using the collected time series data to produce a result, namely whether the database is providing valid data (artificial neural network [model] corresponding to the input vector “x” and an output vector “y” whose entries are values for “porosity”, “burn-thru”, and “bad-tip” [results; note that the validity of these results necessarily implies that the input data were valid] has parameters comprising biases and weights [so the model is physics based because the input features are physical properties such as current and voltage; neural networks also involve the calculation of probabilities and hence are statistics based] – Hsu, Equation 1 and paragraph 61; data ingested into machine learning algorithm of one or more analytics computing platforms are for training, validation, and testing – id. at paragraph 79 [so the model is validated]; neural network is part of machine learning engines residing in an analytics platform in the cloud that also includes a NoSQL database – id. at Figs. 4a-b);
e) an electronic device for communicating the result produced by the server to a ground-based observer (welding equipment transmits “x” to analytics computing platform via communication network to compute preventative maintenance function and display it, along with quality, on an operator interface – Hsu, paragraph 140).22162040\01001\43610254.v1-12/20/16 - 4:39 PM 162040\01001”
Hsu does not appear to disclose explicitly the remaining limitations of the claim.  However, Huang discloses “a portable electronic device for … transferring the collected … data to the … cloud-resident database (mobile device may provide user feedback and sensor data to a cloud-based application – Huang, col. 3, ll. 52-63 [note that, while Huang does not disclose that the data are time-series data and that the database is a CASSANDRATM database, Hsu discloses both limitations])….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hsu to allow a portable device to transfer data to a cloud-resident database, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would allow the analysis of the results to be performed in a cloud-based system that potentially has more computing power and memory available than the mobile device itself.  See Huang, col. 3, ll. 51-63 (disclosing that the cloud-based application may analyze the data provided to it by the mobile device).

Claims 13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaille (US 20110307220) (“Lacaille”) in view of Hsu.
Regarding claim 13, Lacaille discloses “[a] method of predicting machine failure comprising the steps of:
a) selecting a subassembly of the machine (invention relates to identifying failures and detecting faulty components in an aeroengine [engine = subassembly of airplane] – Lacaille, paragraph 1); …
c) selecting at least one physical parameter from [a] model for analysis as respecting machine failure (on the basis of time series measurements, it is possible to calculate indicators that are specific to elements of the engine; for example, one indicator may correspond to the delay needed for an engine shaft to reach maximum acceleration after each start of the engine, and another may be the temperature gradient of the exhaust gas from the engine – Lacaille, paragraph 61);
d) connecting at least one sensor for the selected physical parameter(s) with the selected subassembly (system comprises a plurality of sensors for measuring time-series data relating to the engine and its environment – Lacaille, paragraph 57; indicators calculated [using the sensor input] may be specific to physical elements or logical elements of the engine [such as the delay or temperature gradient indicators] – id. at paragraph 62);
e) collecting time series data from the sensors at two different times during machine operation (system comprises a plurality of sensors for measuring time-series data relating to the engine and its environment – Lacaille, paragraph 57; one indicator calculated on the basis of the time-series measurements may correspond to the delay needed for an engine shaft to reach maximum acceleration after each start of the engine – id. at paragraph 61 [time 1 = start of engine; time 2 = time of maximum acceleration]);
f) extracting data points for one or more characteristics of the selected physical parameter(s) from the collected time series data (anomaly vector is formed by rectifying a standardized indicator vector [containing characteristics] formed from the indicators, and an anomaly may be detected by calculating the norm of the anomaly vector [data points] using the Mahalanobis distance – Lacaille, paragraphs 78, 81);
g) determining whether the extremes of the extracted data points for the selected characteristic(s) of the physical parameter(s) are separated by a preselected criterion (the statistical distribution of the Mahalanobis distance is known and may be approximated; furthermore, the 3σ and 6σ levels (where σ is the standard deviation) relative to the mean value may be obtained directly by analytic calculation – Lacaille, paragraph 82); and
h) executing an algorithm processing the extracted data points from one extreme to predict machine failure if the extremes of the extracted data points for the selected characteristic are separated by at least the preselected criterion (note that this is a contingent limitation that is only performed if the condition precedent of “the extremes of the extracted data points … are separated by at least the preselected criterion” is satisfied; because this is a method claim and the condition precedent need not necessarily occur, the broadest reasonable interpretation of the claim therefore excludes this step; see MPEP § 2111.04(II)).”
Lacaille does not appear to disclose explicitly the further limitations of the claim.  However, Hsu discloses “b) selecting a universally validated physics and statistically based mathematical model of the selected subassembly (artificial neural network [model] in a welding environment corresponds to the input vector “x” and an output vector “y” whose entries are values for “porosity”, “burn-thru”, and “bad-tip” [subassembly = weld tip; the model is physics based because the input features are physical properties such as current and voltage; neural networks also involve the calculation of probabilities and hence are statistically based] – Hsu, Equation 1 and paragraph 61; data ingested into machine learning algorithm of one or more analytics computing platforms are for training, validation, and testing – id. at paragraph 79 [model is validated with the validation set])….”
Lacaille and Hsu are both in the field of machine maintenance and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lacaille to select a physics and statistics based model of the machine, as disclosed by Hsu, and an ordinary artisan could reasonably have expected to do so successfully. One motivation for doing so would be to reduce unexpected downtime and reduce maintenance cost incurred by human prediction of machine failures.  See Hsu, paragraphs 5-6.

Regarding claim 15, Lacaille, as modified by Hsu, discloses that “the preselected separation criterion is six sigma (the statistical distribution of the Mahalanobis distance is known and may be approximated; furthermore, the 3σ and 6σ levels (where σ is the standard deviation) relative to the mean value may be obtained directly by analytic calculation – Lacaille, paragraph 82).23162040\01001\43610254.v1-12/20/16 - 4:39 PM 162040\01001”

Regarding claim 16, Lacaille, as modified by Hsu, discloses that “checking the predicted machine failure results (system comprises output peripherals such as a screen or a printer for delivering a result of identifying failures – Lacaille, paragraph 57 [“checking” is being deemed to include manual checking]) and if unsatisfactory providing indicia thereof to the cloud resident database for use in updating the selected model (note that this is a contingent limitation that is only performed if the condition precedent of “unsatisfactory results” is satisfied; because this is a method claim and the condition precedent need not necessarily occur, the broadest reasonable interpretation of the claim therefore excludes this step; see MPEP § 2111.04(II)).”
 
Regarding claim 18, Lacaille, as modified by Hsu, discloses that “the physical parameters are selected from the group comprising amplitude, frequency, relative humidity, velocity, revolutions per minute, skewness/eccentricity of a rotating member, voltage, current, phase, inductance, impedance, capacitance, surface temperature, infrared temperature, air temperature, and the like (on the basis of time series measurements, it is possible to calculate indicators that are specific to elements of the engine; for example, one indicator may correspond to the delay needed for an engine shaft to reach maximum acceleration after each start of the engine, and another may be the temperature gradient of the exhaust gas from the engine – Lacaille, paragraph 61).”

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lacaille in view of Hsu and further in view of Huang.
Regarding claim 14, neither Lacaille nor Hsu appears to disclose explicitly the further limitations of the claim.  However, Huang discloses “collecting data from the sensor during machine operation further comprises dynamically transmitting the data to a data hub and thereafter transferring collected data from the hub to a cloud resident database for storage therein (wearable device may provide collected sensor data to a mobile device [data hub] – Huang, col. 3, ll. 25-30; mobile device may then upload sensor data and user feedback received during one or more modality interactions to a cloud-based application – id. at col. 4, ll. 37-50).”
Lacaille, Hsu, and Huang are all in the field of machine learning and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lacaille and Hsu to transmit data to a data center and then to transfer it to a cloud resident database, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would allow the analysis of the results to be performed in a cloud-based system that potentially has more computing power and memory available than the mobile device itself.  See Huang, col. 3, ll. 51-63 (disclosing that the cloud-based application may analyze the data provided to it by the mobile device).

Regarding claim 17, the rejection of claim 16 is incorporated.  Huang further discloses “detecting the indicia of unsatisfactory results by using a mobile application device and transmitting results of such detection to the cloud resident database (mobile device asks whether light displayed by a display of a wearable device was too dim or too bright [unsatisfactory results]; the user provides feedback [indicia] through input mechanisms of the mobile device, and the mobile device provides the user feedback to a cloud-based application – Huang, col. 3, ll. 30-63).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Lacaille and Hsu to transmit results from a mobile device to a cloud database, as disclosed by Huang, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would allow the analysis of the results to be performed in a cloud-based system that potentially has more computing power and memory available than the mobile device itself.  See Huang, col. 3, ll. 51-63 (disclosing that the cloud-based application may analyze the data provided to it by the mobile device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN C VAUGHN/Examiner, Art Unit 2125                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Application Data Sheet dated March 24, 2020 in parent application # 16/828,257 appears improperly to claim priority to provisional application # 62/299,996, which is directed to an entirely unrelated invention, whereas the specification indicates that priority is to application # 62/269,996.  While Applicant is entitled to priority to neither application, the discussion below assumes that Applicant intended to claim priority to application # 62/269,996.